1

2

3

4

5
                                  UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7
                                                    ***
8
     KENNETH PATTON,                                         Case No. 2:12-cv-01437-JCM-GWF
9
                                           Petitioner,                      ORDER
10          v.
11   STATE OF NEVADA, et al.,
12                                      Respondents.
13
            On February 28, 2019, the court denied a petition for writ of mandamus improperly filed
14
     in this action. (ECF No. 57). Because it appears that petitioner may not have intended for his
15
     petition to be filed in this action and instead may have sought to commence a new action, the clerk
16
     of court shall file the petition for writ of mandamus (ECF No. 56) in a new action, along with any
17
     additional filings petitioner has submitted in connection with the petition. Petitioner is advised
18
     that the filing of his petition in a new action does not absolve him of the responsibility of either
19
     paying the applicable filing fee or filing an application for leave to proceed in forma pauperis.
20
            IT IS SO ORDERED.
21
                  March__26,
            DATED THIS    day2019.
                              of ____ 2019.
22

23
                                                               JAMES C. MAHAN
24                                                             UNITED STATES DISTRICT JUDGE
25

26
27

28


                                                         1
